DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Compound 43 as the species of amino lapidated cationic peptide in the reply filed on 1/14/2022 is acknowledged.
Claims 3, 11-20, 22, 26, 29, 31, 32, 34, and 36 have been cancelled.  Claims 1, 2, 4-19, 21, 23, 25, 27, 28, 30, 33, and 35 have been amended. Claims 37-46 are new.
Claims 7-10, 42, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 2, 4-6, 21, 23-25, 27, 28, 30, 33, 35, 37-41, and 44-46 are under examination.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the claim recites formula (I) characterized by the variables m, n, t, o, and q.  However, the claim defines that m, n, t, o, and q are 0.  Appropriate correction to remove the substructures characterized by the variables m, n, t, o, and q from formula (I) is required.  The claim should recite the following structure:

    PNG
    media_image1.png
    117
    305
    media_image1.png
    Greyscale


3.	Claims 25 and 33 should recite “The method of claim 30, wherein the polyanionic compound is an mRNA encoding a polypeptide”.  Appropriate correction is required.

Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

5.	Claims 1, 2, 4-6, 21, 23-25, 27, 28, 30, 33, 35, 37-41, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 27-29, 31-33, 35, 36, 38, 42, 44, 45, 50, 53, 55, and 57-59 of copending Application No. 17/279,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition comprising an amine-lipidated cationic peptide set forth by formula I, an mRNA, a phospholipid, a structural lipid, and a PEG-lipid, to the same method for mRNA delivery, and to the same method for forming the composition.  Table 1A in the application specification discloses the elected compound 43.  The application specification defines that the ratio between the amino-lipidated cationic peptide and mRNA is between 0.5:1 and 50:1 (see [0030]; [0211]).  The instant specification defines that the structural lipid and the phospholipid is the same as the one recited in the application claims 29 and 33, respectively (see [0165]; [0167]); that the composition comprises 40-80% amino lipidated cationic peptide, 0-25% structural lipid, and 20-40% phospholipid (see [0178]-[0180]).  Thus the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 1, 2, 4-6, 21, 23-25, 27, 28, 30, 33, 35, 37-41, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over s 1 and 52-60 of copending Application No. 17/279,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition comprising an amine-lipidated cationic peptide set forth by formula I, an mRNA, a phospholipid, a structural lipid, and a PEG-lipid and to the same method for mRNA delivery.  Table 1A (referred to in the application claim 60) discloses the elected compound 43.  Although not specifically recited in the application claims, obtaining the compositions to be used in the delivery method necessarily encompass the method steps recited in the instant claim 35.  Thus the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1, 2, 4-6, 21, 23-25, 27, 28, 30, 33, 35, 37-41, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10, 13, 24, 27, 29, 31, 33, 35, 36, 42, 44, 45, 47, 50, 53, 55, 57-62, 64-66 of copending Application No. 17/347,539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition comprising an amine-lipidated cationic peptide set forth by formula I (such as the elected compound 43), an mRNA, a phospholipid, a structural lipid, and a PEG-lipid, to the same method for mRNA delivery, and to the same method for forming the composition.  The application specification defines that the ratio between the amino-lipidated cationic peptide and mRNA is between 0.5:1 and 50:1 (see [0030]; [0211]).  The instant specification defines that the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1, 2, 4-6, 21, 23-25, 27, 28, 30, 33, 35, 37-41, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11-13, 26, 27, 29, 30, 34-36, 41, 46, 54, 60-62, and 65 of copending Application No. 17/615,857 (reference application), in view of Zugates et al. (Bioconjugate Chem., 2007, 18: 1887-1896).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition comprising an amine-lipidated cationic peptide set forth by formula I which could be the elected compound 43, an mRNA, a phospholipid, a structural lipid, and a PEG-lipid, to the same method for mRNA delivery, and to the same method for forming the composition.  While the application claims do not specifically recite a ratio between the amine-lipidated cationic peptide and mRNA, optimizing the composition for transfection by varying the ratio between cationic agents and nucleic acids was routine in the prior art (see Zugates et al., Fig. 2) and thus, doing so would have been obvious to one of skill in the art.  Thus the instant claims and the application claims are obvious variants.


Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the mRNA" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 1-6, 21, 23, 24, 27, 30, 35, 37-41, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Figliozzi et al. (Methods Enzymol., 1996, 267: 437-447), in view of each Akinc et al. (Nature Biotechnol., 2008, 26: 561-569), Chongsriwatana et al. (Antimicrobial agents and Chemotherapy, 2011, 55: 417-420), and Zugates et al. (Bioconjugate Chem., 2007, 18: 1887-1896). 
Figliozzi et al. teach a peptoid made of N-substituted glycine monomers and having a backbone comprising amide linkages and a terminal secondary amine, where the peptoid has the structure: 
	
    PNG
    media_image2.png
    123
    480
    media_image2.png
    Greyscale

(See p. 438).
Figliozzi et al. do not specifically teach that the R substituents are C10 alkyl (claim 1).  Akinc et al. teach that the criteria for creating future intracellular delivery agents are (1) the presence of amide linkages; (2) more than two amide alkyl chains with a length of 8-12 carbons; and (3) the presence of a secondary amine (see p. 562; p. 567, column 1, last paragraph).  Since it has amide linkages and a terminal secondary amine, one of skill in the art would have reasonably concluded that the peptoid taught by Figliozzi et al. could be transformed into an efficient transfection 8-12 alkyl chains.  Furthermore, N-decylamine was known and used in the prior art as a peptoid monomer (see Chongsriwatana et al., Fig. 1).  Thus, one of skill in the art would have found obvious to modify Figliozzi et al. by using N-decylamine as the monomer to introduce C10 alkyl chains with the reasonable expectation of obtaining a transfection reagent.  As held in In re Peterson, 315 F.3d 1325, 1329-30, there is “a normal desire of scientists or artisans to improve upon what is already generally known”.  While doing so would have resulted in R1 (the terminal secondary amine substituent) being C10 alkyl, Zugates et al. teach that the substituent at the terminal secondary amine can have a large effect on transfection efficiency with alkyl being less effective than substituents comprising hydroxyl and amine groups, which include hydroxyalkyls and aminoalkyls (see p. 1888, column 1, first paragraph; p. 1889, Fig. 1; p. 1890, Fig. 2; p. 1891, column 1; p. 1894, column 2).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and replace the C10 alkyl at the terminal secondary amine in the peptoid with the substituents taught by Zugates et al. with the reasonable expectation that doing so would identify the substituents resulting in enhanced transfection efficiency.  By doing so, one of skill in the art would have obtained a peptoid set forth by formula (I), wherein m, n, t, o, and q are 0; p is 1; s is 4; R1 is H; R3 is C10 alkyl; R5 is a hydroxyalkyl or aminoalkyl; Ra and Rb are H; and R7 is -NH2 (claims 1, 21, 37-40, 44, and 45). 
Zugates et al. teach C4-6- and C10-hydroxyalkyl (see amines 28, 32, 36, and 95 in Fig. 1) and not C3-hydroxyalkyl as in compound 43.  However, Zugates et al. teach that lowering the number of C atoms increases transfection efficiency with C4-hydroxyalkyl 2-3-hydroxyalkyl would result in a further increase in transfection efficiency.  One of skill in the art would found obvious to use a C2-3-hydroxyalkyl as the substituent at the terminal secondary amine with the reasonable expectation that doing so would result in a peptoid with improved transfection activity.  By doing so, one of skill in the art would have arrived at the elected compound 43 (claims 1-6, 41, and 46):

    PNG
    media_image3.png
    256
    288
    media_image3.png
    Greyscale

Furthermore, one of skill in the art would have found obvious to futher complex the peptoid with a desired nucleic acid and further contacting a target cell with the resultant complex to achieve the predicatble result of delivering the desired nucelic acid to the target cell (claims 23, 24, 30, and 35).  Since Zugates et al. teach optimization by using cationic agent to nucleic acid ratios of 10, 20, 30, 50 and 100 (see Fig. 2), one of skill in the art would have furhter found obvious to use these ratios with the reasonable expectation that doing so would identify the optimal ratio between the peptoind and the nucleic acid.  By doing so, one skill in the art would have used a ratio between 0.5 and 50 (claim 27).
prima facie obvious at the time of its effective filing date.

13.	Claims 1-6, 21, 23, 24, 27, 30, 35, 37-41, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Figliozzi et al. taken with each Akinc et al., Chongsriwatana et al., and Zugates et al., in further view of Kauffman et al. (J. Control. Rel., 2016, 240: 227-234).
The teachings of Figliozzi et al., Akinc et al., Chongsriwatana et al., and Zugates et al. are applied as above for claims 1-6, 21, 23, 24, 27, 30, 35, 37-41, 44-46.  Figliozzi et al., Akinc et al., Chongsriwatana et al., and Zugates et al. do not teach that the nucleic acid is an mRNA (claims 25 and 33), nor do they teach a phospholipid, a structural lipid, and a PEG-lipid (claim 28).  Kauffman et al. teach mRNA-based therapy where the mRNA could be delivered by LNPs comprising a cationic lipid, a phospholipid, cholesterol, and a PEG-lipid (see Abstract; p. 230).  One of skill in the art would have found obvious to formulate the peptoid with an mRNA, a phospholipid, cholesterol (structural lipid), and a PEG-lipid to achieve the predictable result of obtaining a composition suitable for mRNA delivery, when mRNA delivery was desired.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	No claim is allowed.  No claim is free of prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633